IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1652
                             Filed October 21, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JAMES ALBERT CASTORENA,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Hardin County, Paul B. Ahlers,

Judge.



       James     Castorena   appeals   the   district   court’s   sentencing   order.

AFFIRMED.



       Raya D. Dimitrova of Carr Law Firm, P.L.C., Des Moines, for appellant.

       Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.




       Considered by Vaitheswaran, P.J., and Tabor and Schumacher, JJ. Ahlers,

J., takes no part.
                                         2


VAITHESWARAN, Presiding Judge.

       James Albert Castorena pled guilty to failure to stop at the scene of an

accident resulting in serious injury. See Iowa Code § 321.261(3) (2019). The

district court sentenced him to a prison term not exceeding two years. On appeal,

Castorena contends that, in imposing prison time rather than probation and a

suspended sentence as he requested, the court “minimized [the] positive aspects”

of his life such as his successful employment, family support, and engagement to

be married; “solely focused on [his] past mistakes;” and unfavorably considered

his “attitude and demeanor.” He also takes issue with the court’s analysis of certain

factors, such as his age.1

       In imposing sentence, the court began by stating:

       Mr. Castorena, my goals with respect to sentencing are to provide
       for your rehabilitation, as well as the protection of the community. In
       trying to achieve those goals, to the extent these details have been
       made known to me, I have taken into consideration the
       recommendations of the parties, your age, your employment
       circumstances and history, your educational background, your family
       circumstances and obligations, your criminal history, your demeanor
       and attitude, and the nature of the offense and facts and
       circumstances surrounding it.

The court next addressed Castorena’s age of forty-one as follows:

       [P]eople of any age can make a mistake and exercise poor judgment
       and commit a crime, but the hope is as we get older, we are less
       inclined to do that because we grow up and mature and become less
       impulsive and more responsible and things of that nature. And while
       41 is still a relatively young man, it is old enough to be a situation
       where we cannot chalk this up to being a youthful indiscretion. For


1 Castorena argues he had “good cause” to raise the issue under recent legislation
restricting direct appeals from guilty pleas. See Iowa Code § 814.6(1)(a)(3) (Supp.
2019). We agree. See State v. Damme, 944 N.W.2d 98, 105 (Iowa 2020) (“We
hold that good cause exists to appeal from a conviction following a guilty plea when
the defendant challenges his or her sentence rather than the guilty plea.”).
                                            3


       lack of a better way of putting it, you are old enough to know better.
       So your age is a negative factor in that regard.

See State v. Brown, No. 12-1909, 2013 WL 2375611, at *1 (Iowa Ct. App. May 30,

2013) (citing district court’s statement that based on the defendant’s “position in

the life cycle, she should know better”). The court also considered Castorena’s

gainful employment as “a good thing” and a “favorable factor” and cited “the

support” he was “receiving from” his fiancée.            After citing these mitigating

circumstances, the court turned to Castorena’s “criminal history” and found it to be

“a negative factor in this case,” particularly in light of his age. The court also viewed

the nature of the crime as an “aggravating circumstance,” characterizing it as

“appalling.” See id. at *3 (noting that the district court cited the “nature of the crime”

and the “significant ‘amount of money involved’”). Finally, the court commented

on Castorena’s apparent insincerity in expressing remorse for the crime but did not

“put much weight” on his demeanor. See State v. Jordan, No. 99-1460, 2000 WL

1421736, at *2 (Iowa Ct. App. Sept. 27, 2000) (“A defendant’s demeanor reflects

on his character and is, therefore, a proper consideration for the court at

sentencing.”).

       We discern no abuse of discretion in the district court’s statement of reasons

supporting the sentence. See State v. Hopkins, 860 N.W.2d 550, 553 (Iowa 2015)

(setting forth standard of review). Accordingly, we affirm Castorena’s sentence.

       AFFIRMED.